Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019 has been considered by the examiner.

Status of Claims
Claims 18-36 are pending.

Drawings
The drawings are objected to because, in Figs. 4A-4C, the vertical axis is mislabeled “Modulud of the OTF”. The examiner suggests that it be changed to “Modulus of the OTF”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19-21, the formulas for the aspherical surfaces of the first and second optical lenses include the terms “Hr10”, “Ir12”, and “Jr14”, however, the coefficients H, I, and J are not given values. The examiner notes that even when equal to zero the other coefficients are still included. Therefore, it is not clear if these coefficients are intended to equal zero or some other values.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 18, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2002/0024743) of record (hereafter Endo), in view of Gollier et al. (US 10,394,040) (hereafter Gollier).
Regarding claim 18, Endo discloses an optical system for displaying an image to a viewer (see at least Fig. 3 and paragraph [0048], where display element 4 creates an image that is displayed to a viewer represented by the eye 1) comprising:
a first optical lens (see at least Fig. 3 and paragraph [0048], where glass lens 13 is the first optical lens) comprising a low optical birefringence (see at least paragraph [0045], where the first optical lens comprises glass and has a small birefringence), a curved first major surface having a best-fit spherical first radius of curvature, and an opposing second major surface having a best-fit spherical second radius of curvature (see at least Fig. 3 and paragraph [0045], where both surfaces of the first optical lens are spherical), the curved first major surface concave toward the second major surface (see at least Fig. 3, annotated below, where surface 13b is concave toward surface 13a);

    PNG
    media_image1.png
    652
    920
    media_image1.png
    Greyscale
a second optical lens (see at least Fig. 3 and paragraph [0048], where resin lens 2 is the second optical lens) comprising a high optical birefringence (see at least paragraph [0046], where the resin lens can have a large birefringence);
a partial reflector disposed on and conforming to the first curved major surface of the first optical lens (see at least Fig. 3 and paragraph [0053], where the semi-transparent mirror surface 7 is a partial reflector and can be disposed on the convex second surface 13b of the first optical lens 13);
a reflective polarizer disposed on an conforming to the first major surface of the second optical lens, the reflective polarizer substantially reflecting light having a first polarization state and substantially transmitting light having an orthogonal second polarization state in the predetermined wavelength range (see at least Figs. 3,  4A, and 4B and paragraph [0054], where 
a first retarder layer disposed between the partial reflector and the reflective polarizer (see at least Figs. 3, 4A, and 4B, where circularly-polarized-light-selective reflecting-transmitting surface 6 comprises a retarder layer, in this case a quarter wave plate).
Endo does not specifically disclose that the first optical lens comprises an optical birefringence less than about 15 nm/cm, that the curved first major surface has a best-fit spherical first radius of curvature in a range from about 20 mm to about 200 mm, that the second major surface has a best-fit spherical second radius of curvature greater than about 500 mm, that the second optical lens comprises an optical birefringence greater than about 15 nm/cm, that the first major surface of the second optical lens is curved and convex toward the second major surface of the first optical lens and has a best-fit spherical first radius of curvature in a range from about 14 mm to about 250 mm, and the second major surface has a best-fit spherical second radius of curvature greater than about 125 mm, that the partial reflector has an average optical reflectance of at least 30% in a predetermined wavelength range, and that the first retarder layer is disposed on and conforms to the second major surface of the first optical lens.

    PNG
    media_image2.png
    964
    915
    media_image2.png
    Greyscale
However, Gollier teaches an optical system for displaying an image to a viewer (see at least Fig. 1, where display screen 108 generates an image that is displayed to a viewer represented by the eye 112) comprising:
a first optical lens (see at least Fig. 1, annotated above, and Col. 4, lines 14-28, where back optical element 106 is the first optical lens), the curved first major surface concave toward the second major surface (see at least Fig. 1, where back optical element is shown to have a curved first major surface concave toward the second major surface);

a partial reflector, a reflective polarizer, and a first retarder layer each disposed on a conforming to one of the curved surfaces of the first and second optical lenses (see at least Fig. 1, where mirrored surface 132 is the partial reflector, 142 is the reflective polarizer, and front waveplate 140 is the first retarder layer);
where the partial reflector has an average optical reflectance of at least 30% in a predetermined wavelength range (see at least Col. 4, lines 43-46, where the mirrored surface 132 reflects 50% of incident light).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Endo to include the teachings of Gollier so that the first major surface of the second optical lens is curved and convex toward the second major surface of the first optical lens, so that the first retarder layer is disposed on and conforms to a curved surface of one of the optical lenses, and so that the partial reflector has an average optical reflectance of at least 30% in a predetermined 
Endo as modified by Gollier does not specifically disclose that the first optical lens comprises an optical birefringence less than about 15 nm/cm, that the curved first major surface has a best-fit spherical first radius of curvature in a range from about 20 mm to about 200 mm, that the second major surface has a best-fit spherical second radius of curvature greater than about 500 mm, that the second optical lens comprises an optical birefringence greater than about 15 nm/cm, that the first major surface of the second optical lens has a best-fit spherical first radius of curvature in a range from about 14 mm to about 250 mm, and the second major surface has a best-fit spherical second radius of curvature greater than about 125 mm, and that the first retarder layer is disposed on and conforms to the second major surface of the first optical lens.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 
Among the benefits of the first optical lens comprising an optical birefringence less than about 15 nm/cm and the second optical lens comprising an optical birefringence greater than about 15 nm/cm include using desired materials to form each of the optical lenses and choosing materials with values such that the first optical lens has low birefringence and the second optical lens has high birefringence (see at least paragraphs [0045]-[0046] of Endo).

Additionally, among the benefits of the curved first major surface having a best-fit spherical first radius of curvature in a range from about 20 mm to about 200 mm, the second major surface having a best-fit spherical second radius of curvature greater than about 500 mm, the first major surface of the second optical lens having a best-fit spherical first radius of curvature in a range from about 14 mm to about 250 mm, and the second major surface having a best-fit spherical second radius of curvature greater than about 125 mm include providing the appropriate optical power in order to keep the display physically smaller while increasing the field of view (see at least Col. 10, lines 24-31 of Gollier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Endo as modified by Gollier so that the curved first major surface has a best-fit spherical first radius of curvature in a range from about 20 mm to about 200 mm, the second major surface has a best-fit spherical second radius of curvature greater than about 500 mm, the first major surface of the second optical lens has a best-fit spherical first radius of curvature in a range from about 14 mm to about 250 mm, and the second major surface has a best-fit spherical second radius of curvature 
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Endo as modified by Gollier so that the first retarder layer is disposed on and conforms to the second major surface of the first optical lens for the purpose of rearranging the disposition of the first retarder layer such that it is still between the partial reflector and the reflective polarizer and such that it is still on a curved surface in order to obtain predictable results such as the efficient folding of light with the reflective polarizer.

Regarding claim 24, Endo as modified by Gollier discloses all of the limitations of claim 18.
Endo as modified by Gollier does not specifically disclose that for normally incident light having a wavelength in the predetermined wavelength range, maximum transmittances of at least one first, second and third locations, the at least one first location near a center of the reflective polarizer and the at least one second and third locations near an edge of the reflective polarizer, are within 100 of each other, the at least one second location and the at least one third location subtending an angle in a range from about 30 degrees to about 110 degrees at the at least one first location.
However, since the optical system of Endo as modified by Gollier is the same, for example the reflective polarizer is disposed on and conformed to the second optical lens, it 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Endo as modified by Gollier so that for normally incident light having a wavelength in the predetermined wavelength range, maximum transmittances of at least one first, second and third locations, the at least one first location near a center of the reflective polarizer and the at least one second and third locations near an edge of the reflective polarizer, are within 100 of each other, the at least one second location and the at least one third location subtending an angle in a range from about 30 degrees to about 110 degrees at the at least one first location for the purpose of ensuring uniformity across the working area of the reflective polarizer.

Regarding claim 25, Endo as modified by Gollier discloses all of the limitations of claim 18.
Endo as modified by Gollier does not specifically disclose that for normally incident light, each location on the reflective polarizer has a corresponding reflection band having a band edge wavelength, such that band edge wavelengths of at least one first, second and third locations, the at least one first location near a center of the reflective polarizer and the at least one second and third locations near an edge of the reflective polarizer, are within 20° of each other, the at least one second location and the at least one third location subtending an angle in a range from about 30 degrees to about 110 degrees at the at least one first location.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Endo as modified by Gollier so that for normally incident light, each location on the reflective polarizer has a corresponding reflection band having a band edge wavelength, such that band edge wavelengths of at least one first, second and third locations, the at least one first location near a center of the reflective polarizer and the at least one second and third locations near an edge of the reflective polarizer, are within 20° of each other, the at least one second location and the at least one third location subtending an angle in a range from about 30 degrees to about 110 degrees at the at least one first location for the purpose of ensuring uniformity across the working area of the reflective polarizer.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2002/0024743) of record (hereafter Endo), in view of Gollier et al. (US 10,394,040) (hereafter Gollier) as applied to claim 18 above, and further in view of Kasai et al. (US 6,335,838) (hereafter Kasai).
Regarding claim 19, Endo as modified by Gollier discloses all of the limitations of claim 18.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Endo as modified by Gollier to include the further teachings of Gollier so that the curved first major surface of the first optical lens is an aspherical surface for the purpose of correcting field curvature and other aberrations (see at least Col. 4, lines 15-17 of Gollier).
Endo as modified by Gollier does not specifically disclose that the aspherical surface is described by a formula: 
                
                    z
                    =
                    
                        
                            c
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                        
                            1
                            +
                            
                                
                                    
                                        
                                            1
                                            -
                                            (
                                            1
                                            +
                                            k
                                            )
                                            
                                                
                                                    c
                                                
                                                
                                                    2
                                                
                                            
                                            
                                                
                                                    r
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                
                                    1
                                    /
                                    2
                                
                            
                        
                    
                    +
                    D
                    
                        
                            r
                        
                        
                            2
                        
                    
                    +
                    E
                    
                        
                            r
                        
                        
                            4
                        
                    
                    +
                    F
                    
                        
                            r
                        
                        
                            6
                        
                    
                    +
                    G
                    
                        
                            r
                        
                        
                            8
                        
                    
                    +
                    H
                    
                        
                            r
                        
                        
                            10
                        
                    
                    +
                    I
                    
                        
                            r
                        
                        
                            12
                        
                    
                    +
                    J
                    
                        
                            r
                        
                        
                            14
                        
                    
                
            
where r is a distance from an optical axis of the optical system to the aspherical surface, c is a curvature coefficient, k is a conic constant and D, E, F, G, H, I, and J are correction coefficients of the aspherical surface, wherein k is about 4.6, c is about 1/44.9 mm-1, D is about zero, E is about -1.3E-06, F is about 6E-09 and G is about -1.6E-12.
However, Kasai teaches an optical system of an image display apparatus (see at least the abstract) comprising an aspherical surface described by formula (1) (see at least Col. 7, lines 4-16, where the variable h is equivalent to r in the claimed formula). The formulae are the same, except the term Dr2 is lacking from the formula of Kasai. However, this is not significant since D is about zero in the claim, which cancels the term from the formula.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Endo as modified 
Endo as modified by Gollier and Kasai does not specifically disclose that k is about 4.6, c is about 1/44.9 mm-1, D is about zero, E is about -1.3E-06, F is about 6E-09 and G is about -1.6E-12.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of k being about 4.6, c being about 1/44.9 mm-1, D being about zero, E being about -1.3E-06, F being about 6E-09 and G being about -1.6E-12 include choosing the desired aspheric curvature of the surface in order to obtain desired aberration correction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Endo as modified by Gollier and Kasai so that k is about 4.6, c is about 1/44.9 mm-1, D is about zero, E is about -1.3E-06, F is about 6E-09 and G is about -1.6E-12 for the purpose of choosing the desired aspheric curvature of the surface in order to obtain desired aberration correction.	

Regarding claim 20, Endo as modified by Gollier discloses all of the limitations of claim 18.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Endo as modified by Gollier to include the further teachings of Gollier so that the curved first major surface of the second optical lens is an aspherical surface for the purpose of correcting field curvature and other aberrations (see at least Col. 4, lines 15-17 of Gollier).
Endo as modified by Gollier does not specifically disclose that the aspherical surface is described by a formula: 
                
                    z
                    =
                    
                        
                            c
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                        
                            1
                            +
                            
                                
                                    
                                        
                                            1
                                            -
                                            (
                                            1
                                            +
                                            k
                                            )
                                            
                                                
                                                    c
                                                
                                                
                                                    2
                                                
                                            
                                            
                                                
                                                    r
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                
                                    1
                                    /
                                    2
                                
                            
                        
                    
                    +
                    D
                    
                        
                            r
                        
                        
                            2
                        
                    
                    +
                    E
                    
                        
                            r
                        
                        
                            4
                        
                    
                    +
                    F
                    
                        
                            r
                        
                        
                            6
                        
                    
                    +
                    G
                    
                        
                            r
                        
                        
                            8
                        
                    
                    +
                    H
                    
                        
                            r
                        
                        
                            10
                        
                    
                    +
                    I
                    
                        
                            r
                        
                        
                            12
                        
                    
                    +
                    J
                    
                        
                            r
                        
                        
                            14
                        
                    
                
            
where r is a distance from an optical axis of the optical system to the aspherical surface, c is a curvature coefficient, k is a conic constant and D, E, F, G, H, I, and J are correction coefficients of the aspherical surface, wherein k is about 4.9, c is about 1/120 mm-1, D is about zero, E is about 2.5E-06, F is about zero and G is about zero.
However, Kasai teaches an optical system of an image display apparatus (see at least the abstract) comprising an aspherical surface described by formula (1) (see at least Col. 7, lines 4-16, where the variable h is equivalent to r in the claimed formula). The formulae are the same, except the term Dr2 is lacking from the formula of Kasai. However, this is not significant since D is about zero in the claim, which cancels the term from the formula.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Endo as modified 
Endo as modified by Gollier and Kasai does not specifically disclose that k is about 4.9, c is about 1/120 mm-1, D is about zero, E is about 2.5E-06, F is about zero and G is about zero.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of k being about 4.9, c being about 1/120 mm-1, D being about zero, E being about 2.5E-06, F being about zero and G being about zero include choosing the desired aspheric curvature of the surface in order to obtain desired aberration correction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Endo as modified by Gollier and Kasai so that k is about 4.9, c is about 1/120 mm-1, D is about zero, E is about 2.5E-06, F is about zero and G is about zero for the purpose of choosing the desired aspheric curvature of the surface in order to obtain desired aberration correction.	

Regarding claim 21, Endo as modified by Gollier discloses all of the limitations of claim 18.

Endo as modified by Gollier does not specifically disclose that the aspherical surface is described by a formula: 
                
                    z
                    =
                    
                        
                            c
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                        
                            1
                            +
                            
                                
                                    
                                        
                                            1
                                            -
                                            (
                                            1
                                            +
                                            k
                                            )
                                            
                                                
                                                    c
                                                
                                                
                                                    2
                                                
                                            
                                            
                                                
                                                    r
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                
                                    1
                                    /
                                    2
                                
                            
                        
                    
                    +
                    D
                    
                        
                            r
                        
                        
                            2
                        
                    
                    +
                    E
                    
                        
                            r
                        
                        
                            4
                        
                    
                    +
                    F
                    
                        
                            r
                        
                        
                            6
                        
                    
                    +
                    G
                    
                        
                            r
                        
                        
                            8
                        
                    
                    +
                    H
                    
                        
                            r
                        
                        
                            10
                        
                    
                    +
                    I
                    
                        
                            r
                        
                        
                            12
                        
                    
                    +
                    J
                    
                        
                            r
                        
                        
                            14
                        
                    
                
            
where r is a distance from an optical axis of the optical system to the aspherical surface, c is a curvature coefficient, k is a conic constant and D, E, F, G, H, I, and J are correction coefficients of the aspherical surface, wherein k is about 4.9, c is about 1/231 mm-1, D is about zero, E is about -1.4E-05, F is about 2.1E-08 and G is about -9.3E-11.
However, Kasai teaches an optical system of an image display apparatus (see at least the abstract) comprising an aspherical surface described by formula (1) (see at least Col. 7, lines 4-16, where the variable h is equivalent to r in the claimed formula). The formulae are the same except that the term Dr2 is lacking from the formula of Kasai. However, this is not significant since D is about zero in the claim, which cancels the term from the formula.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Endo as modified by Gollier to include the teachings of Kasai so that the aspherical surface is described by a formula for the purpose of choosing a well-known formula to create a rotationally symmetric aspheric surface (see at least Col. 7, lines 4-5 of Kasai) that is useful for correcting for aberrations.
-1, D is about zero, E is about -1.4E-05, F is about 2.1E-08 and G is about -9.3E-11.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of k being about 4.9, c being about 1/231 mm-1, D being about zero, E being about -1.4E-05, F being about 2.1E-08 and G being about -9.3E-11 include choosing the desired aspheric curvature of the surface in order to obtain desired aberration correction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Endo as modified by Gollier and Kasai so that k is about 4.9, c is about 1/231 mm-1, D is about zero, E is about -1.4E-05, F is about 2.1E-08 and G is about -9.3E-11 for the purpose of choosing the desired aspheric curvature of the surface in order to obtain desired aberration correction.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2002/0024743) of record (hereafter Endo), in view of Gollier et al. (US 10,394,040) (hereafter Gollier) as applied to claim 18 above, and further in view of Fischer et al. (US 6,349,004) (hereafter Fischer).
Regarding claim 22, Endo as modified by Gollier discloses all of the limitations of claim 18.

However, Fischer teaches a head mounted display (see at least the title) comprising an optical system with MTF greater than 0.2 (see at least Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Endo as modified by Gollier to include the teachings of Fischer so that for a cone of light incident on the optical system from an object comprising a spatial frequency of about 40 line pairs per millimeter filling the exit pupil with a chief ray of the cone of light passing through a center of the opening of the exit pupil and making an angle of about 22.5 degrees with the optical axis, a modulation transfer function (MTF) of the optical system is greater than about 0.2 for the purpose of ensuring optimum optical performance (see at least Col. 4, lines 65-67 of Fischer).

Regarding claim 23, Endo as modified by Gollier discloses all of the limitations of claim 18.
Endo as modified by Gollier does not specifically disclose that a cone of light incident on the optical system from an object comprising a spatial frequency of about 40 line pairs per millimeter filling the exit pupil with a chief ray of the cone of light passing through a center of the opening of the exit pupil and making an angle θ with the optical axis, such that for at least 
However, Fischer teaches that MTF is dependent on the angle with the optical axis (see at least Figs. 4 and 10, where the various plots are made for different distances from the optical axis, which is another way to express angles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Endo as modified by Gollier to include the teachings of Fischer so that the MTF is dependent on the angle with the optical axis for the purpose of having an MTF distribution that is close, but not uniform, over the range of angles.
Endo as modified by Gollier and Fischer does not specifically disclose that a cone of light incident on the optical system from an object comprising a spatial frequency of about 40 line pairs per millimeter filling the exit pupil with a chief ray of the cone of light passing through a center of the opening of the exit pupil and making an angle θ with the optical axis, such that for at least one larger θ and at least one smaller θ, each greater than about 5 degrees, the optical system has a smaller modulation transfer function (MTF) for the larger θ and a larger MTF for the smaller θ.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the optical system having a smaller modulation transfer function (MTF) for the larger θ and a larger MTF for the smaller θ 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Endo as modified by Gollier and Fischer so that the optical system has a smaller modulation transfer function (MTF) for the larger θ and a larger MTF for the smaller θ for the purpose of ensuring the maximum MTF, and thus the best optical performance, is in the field of view of the optical system.

Claims 26-36 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2002/0024743) of record (hereafter Endo), in view of Gollier et al. (US 10,394,040) (hereafter Gollier) and Fischer et al. (US 6,349,004) (hereafter Fischer).
Regarding claim 26, Endo discloses an optical system for displaying an image to a viewer (see at least Fig. 3 and paragraph [0048], where display element 4 creates an image that is displayed to a viewer represented by the eye 1), comprising: spaced apart first and second optical lenses, no optical lenses disposed between the first and second optical lenses (see at least Fig. 3, where optical lens 3 and 2 are the first and second optical lenses, respectively), the first optical lens comprising a glass (see at least paragraph [0048], where the lens 13 comprises glass) and the second optical lens comprising a plastic (see at least paragraph [0048], where the lens 2 comprises a resin, which is equivalent to a plastic), each of the first and second optical lenses comprising opposing first and second major surfaces (see at least Fig. 3); a partial reflector disposed on and conforming to a major surface of the first optical lens (see at least Fig. 3 and paragraph [0048], where semi-transparent mirror surface 7 is a partial reflector and is 
Endo does not specifically disclose that a ratio of radii of curvature of best-fit spheres to the first and second major surfaces of the first optical lens is greater than about 5, that a ratio of radii of curvature of best-fit spheres to the first and second major surfaces of the second optical lens is in a range from about 1.5 to 10, that the partial reflector has an average optical reflectance of at least 30% in a predetermined wavelength range, and that for a cone of light incident on the optical system from an object comprising a spatial frequency of about 40 line pairs per millimeter filling the exit pupil with a chief ray of the cone of light passing through a center of the opening of the exit pupil and making an angle of about 22.5 degrees with the 
However, Gollier teaches an optical system for displaying an image to a viewer (see at least Fig. 1, where display screen 108 generates an image that is displayed to a viewer represented by the eye 112) comprising:
spaced apart first and second optical lenses, no optical lenses disposed between the first and second optical lenses (see at least Fig. 1, and Col. 4, lines 14-28, where back optical element 106 is the first optical lens and front optical element 104 is the second optical lens), wherein all of the surfaces of the first and second optical lenses can be curved (see at least Fig. 1 and Col. 4, lines 17-21, where one or more surfaces of front optical element 104 may be shaped to be spherically concave, spherically convex, plane, a rotationally symmetric asphere, a freeform shape, or some other shape that mitigates field curvature);
a partial reflector, a reflective polarizer, and a first retarder layer each disposed on a conforming to one of the curved surfaces of the first and second optical lenses (see at least Fig. 1, where mirrored surface 132 is the partial reflector, 142 is the reflective polarizer, and front waveplate 140 is the first retarder layer); and
where the partial reflector has an average optical reflectance of at least 30% in a predetermined wavelength range (see at least Col. 4, lines 43-46, where the mirrored surface 132 reflects 50% of incident light).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Endo to include the teachings of Gollier so that all of the major surfaces of the first and second optical lenses can be 
Endo as modified by Gollier does not specifically disclose that a ratio of radii of curvature of best-fit spheres to the first and second major surfaces of the first optical lens is greater than about 5, and a ratio of radii of curvature of best-fit spheres to the first and second major surfaces of the second optical lens is in a range from about 1.5 to 10, and that for a cone of light incident on the optical system from an object comprising a spatial frequency of about 40 line pairs per millimeter filling the exit pupil with a chief ray of the cone of light passing through a center of the opening of the exit pupil and making an angle of about 22.5 degrees with the optical axis, a modulation transfer function (MTF) of the optical system is greater than about 0.2.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of a ratio of radii of curvature of best-fit spheres to the first and second major surfaces of the first optical lens being greater than about 5, and a ratio of radii of curvature of best-fit spheres to the first and second major surfaces of the second optical lens being in a range from about 1.5 to 10 include providing the appropriate optical power in order to keep the display physically smaller while increasing the field of view (see at least Col. 10, lines 24-31 of Gollier).

Endo as modified by Gollier does not specifically disclose that for a cone of light incident on the optical system from an object comprising a spatial frequency of about 40 line pairs per millimeter filling the exit pupil with a chief ray of the cone of light passing through a center of the opening of the exit pupil and making an angle of about 22.5 degrees with the optical axis, a modulation transfer function (MTF) of the optical system is greater than about 0.2.
However, Fischer teaches a head mounted display (see at least the title) comprising an optical system with MTF greater than 0.2 (see at least Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Endo as modified by Gollier to include the teachings of Fischer so that for a cone of light incident on the optical system from an object comprising a spatial frequency of about 40 line pairs per millimeter filling the exit pupil with a chief ray of the cone of light passing through a center of the opening of the exit pupil and making an angle of about 22.5 degrees with the optical axis, a modulation 

Regarding claim 27, Endo as modified by Gollier and Fischer discloses all of the limitations of claim 26.
Fischer also teaches that MTF is dependent on the angle with the optical axis (see at least Figs. 4 and 10, where the various plots are made for different distances from the optical axis, which is another way to express angles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Endo as modified by Gollier and Fischer to include the further teachings of Fischer so that the MTF is dependent on the angle with the optical axis for the purpose of having an MTF distribution that is close, but not uniform, over the range of angles.
Endo as modified by Gollier and Fischer does not specifically disclose that a cone of light incident on the optical system from an object comprising a spatial frequency of about 40 line pairs per millimeter filling the exit pupil with a chief ray of the cone of light passing through a center of the opening of the exit pupil and making an angle θ with the optical axis, such that for at least one larger θ and at least one smaller θ, each greater than about 5 degrees, the optical system has a smaller modulation transfer function (MTF) for the larger θ and a larger MTF for the smaller θ.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Endo as modified by Gollier and Fischer so that the optical system has a smaller modulation transfer function (MTF) for the larger θ and a larger MTF for the smaller θ for the purpose of ensuring the maximum MTF, and thus the best optical performance, is in the field of view of the optical system.

Regarding claim 28, Endo as modified by Gollier and Fischer discloses all of the limitations of claim 26.
Endo as modified by Gollier and Fischer does not specifically disclose that for normally incident light having a wavelength in the predetermined wavelength range, maximum transmittances of at least one first, second and third locations, the at least one first location near a center of the reflective polarizer and the at least one second and third locations near an edge of the reflective polarizer, are within 100 of each other, the at least one second location and the at least one third location subtending an angle in a range from about 30 degrees to about 110 degrees at the at least one first location.
However, since the optical system of Endo as modified by Gollier and Fischer is the same, for example the reflective polarizer is disposed on and conformed to the second optical lens, it would be expected by one of ordinary skill in the art that the optical performance of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Endo as modified by Gollier and Fischer so that for normally incident light having a wavelength in the predetermined wavelength range, maximum transmittances of at least one first, second and third locations, the at least one first location near a center of the reflective polarizer and the at least one second and third locations near an edge of the reflective polarizer, are within 100 of each other, the at least one second location and the at least one third location subtending an angle in a range from about 30 degrees to about 110 degrees at the at least one first location for the purpose of ensuring uniformity across the working area of the reflective polarizer.

Regarding claim 29, Endo as modified by Gollier and Fischer discloses all of the limitations of claim 26.
Endo as modified by Gollier and Fischer does not specifically disclose that for normally incident light, each location on the reflective polarizer has a corresponding reflection band having a band edge wavelength, such that band edge wavelengths of at least one first, second and third locations, the at least one first location near a center of the reflective polarizer and the at least one second and third locations near an edge of the reflective polarizer, are within 20° of each other, the at least one second location and the at least one third location subtending an angle in a range from about 30 degrees to about 110 degrees at the at least one first location.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Endo as modified by Gollier and Fischer so that for normally incident light, each location on the reflective polarizer has a corresponding reflection band having a band edge wavelength, such that band edge wavelengths of at least one first, second and third locations, the at least one first location near a center of the reflective polarizer and the at least one second and third locations near an edge of the reflective polarizer, are within 20° of each other, the at least one second location and the at least one third location subtending an angle in a range from about 30 degrees to about 110 degrees at the at least one first location for the purpose of ensuring uniformity across the working area of the reflective polarizer.

Regarding claims 30 and 31, Endo as modified by Gollier and Fischer discloses all of the limitations of claim 26.
Endo as modified by Gollier and Fischer does not specifically disclose that the first major surface of the first optical lens has a best-fit spherical radius of curvature in a range from about 20 mm to about 200 mm and the first major surface of the second optical lens has a best-fit spherical radius of curvature in a range from about 14 mm to about 240 mm.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Endo as modified by Gollier and Fischer so that the first major surface of the first optical lens has a best-fit spherical radius of curvature in a range from about 20 mm to about 200 mm and the first major surface of the second optical lens has a best-fit spherical radius of curvature in a range from about 14 mm to about 240 mm for the purpose of providing the appropriate optical power in order to keep the display physically smaller while increasing the field of view (see at least Col. 10, lines 24-31 of Gollier).

Regarding claim 32, Endo discloses an optical system for displaying an image to a viewer (see at least Fig. 3 and paragraph [0048], where display element 4 creates an image that is displayed to a viewer represented by the eye 1), comprising: spaced apart first and second optical lenses, no optical lenses disposed between the first and second optical lenses (see at least Fig. 3, where optical lens 3 and 2 are the first and second optical lenses, respectively), the 
Endo does not specifically disclose that the second optical lens comprises opposing aspherical major surfaces, a ratio of radii of curvature of best-fit spheres to the opposing 
However, Gollier teaches an optical system for displaying an image to a viewer (see at least Fig. 1, where display screen 108 generates an image that is displayed to a viewer represented by the eye 112) comprising: spaced apart first and second optical lenses, no optical lenses disposed between the first and second optical lenses (see at least Fig. 1, and Col. 4, lines 14-28, where back optical element 106 is the first optical lens and front optical element 104 is the second optical lens), the second optical lens comprising opposing aspherical major surfaces(see at least Fig. 1 and Col. 4, lines 17-21, where one or more surfaces of front optical element 104 may be shaped to be spherically concave, spherically convex, plane, a rotationally symmetric asphere, a freeform shape, or some other shape that mitigates field curvature); a partial reflector, a reflective polarizer, and a first retarder layer each disposed on a conforming to one of the curved surfaces of the first and second optical lenses (see at least Fig. 1, where mirrored surface 132 is the partial reflector, 142 is the reflective polarizer, and front waveplate 140 is the first retarder layer); and where the partial reflector has an average optical 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Endo to include the teachings of Gollier so that the second optical lens comprises opposing aspherical major surfaces, and so that the partial reflector has an average optical reflectance of at least 30% in a predetermined wavelength range for the purpose of correcting aberrations and of making design choices for creating a head mounted display, particularly one that reduces light leakage within the optical system (see at least the title and Col. 1, lines 6-8 of Gollier).
Endo as modified by Gollier does not specifically disclose that a ratio of radii of curvature of best-fit spheres to the opposing aspherical major surfaces is greater than about 1.1, and a cone of light incident on the optical system from an object comprising a spatial frequency of about 40 line pairs per millimeter filling the exit pupil with a chief ray of the cone of light passing through a center of the opening of the exit pupil and making an angle θ with the optical axis, such that for at least one larger θ and at least one smaller θ, each greater than about 5 degrees, the optical system has a smaller modulation transfer function (MTF) for the larger θ and a larger MTF for the smaller θ.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of a ratio of radii of curvature of best-fit spheres to the opposing aspherical major surfaces being greater than about 1.1 include  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Endo as modified by Gollier so that a ratio of radii of curvature of best-fit spheres to the opposing aspherical major surfaces is greater than about 1.1 for the purpose of include providing the appropriate optical power in order to keep the display physically smaller while increasing the field of view (see at least Col. 10, lines 24-31 of Gollier).
Endo as modified by Gollier does not specifically disclose that a cone of light incident on the optical system from an object comprising a spatial frequency of about 40 line pairs per millimeter filling the exit pupil with a chief ray of the cone of light passing through a center of the opening of the exit pupil and making an angle θ with the optical axis, such that for at least one larger θ and at least one smaller θ, each greater than about 5 degrees, the optical system has a smaller modulation transfer function (MTF) for the larger θ and a larger MTF for the smaller θ.
However, Fischer teaches that MTF is dependent on the angle with the optical axis (see at least Figs. 4 and 10, where the various plots are made for different distances from the optical axis, which is another way to express angles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Endo as modified by Gollier and Fischer to include the further teachings of Fischer so that the MTF is dependent 
Endo as modified by Gollier and Fischer does not specifically disclose that a cone of light incident on the optical system from an object comprising a spatial frequency of about 40 line pairs per millimeter filling the exit pupil with a chief ray of the cone of light passing through a center of the opening of the exit pupil and making an angle θ with the optical axis, such that for at least one larger θ and at least one smaller θ, each greater than about 5 degrees, the optical system has a smaller modulation transfer function (MTF) for the larger θ and a larger MTF for the smaller θ.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the optical system having a smaller modulation transfer function (MTF) for the larger θ and a larger MTF for the smaller θ include ensuring the maximum MTF, and thus the best optical performance, is in the field of view of the optical system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Endo as modified by Gollier and Fischer so that the optical system has a smaller modulation transfer function (MTF) for the larger θ and a larger MTF for the smaller θ for the purpose of ensuring the maximum MTF, and thus the best optical performance, is in the field of view of the optical system.

Regarding claims 33 and 34, Endo as modified by Gollier and Fischer discloses all of the limitations of claim 32.
Endo also discloses that the first optical lens comprises opposing first and second major surfaces (see at least Fig. 3)
Endo as modified by Gollier and Fischer does not specifically disclose that the ratio of radii of curvature of the best- fit spheres to the opposing aspherical major surfaces is greater than about 1.5 and the first major surface of the first optical lens has a best-fit spherical radius of curvature in a range from about 20 mm to about 200 mm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the ratio of radii of curvature of the best- fit spheres to the opposing aspherical major surfaces being greater than about 1.5 and the first major surface of the first optical lens having a best-fit spherical radius of curvature in a range from about 20 mm to about 200 mm include providing the appropriate optical power in order to keep the display physically smaller while increasing the field of view (see at least Col. 10, lines 24-31 of Gollier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Endo as modified by Gollier and Fischer so that the ratio of radii of curvature of the best- fit spheres to the opposing aspherical major surfaces is greater than about 1.5 and the first major surface of the first optical lens has a best-fit spherical radius of curvature in a range from about 20 mm to about 

Regarding claim 35, Endo as modified by Gollier and Fischer discloses all of the limitations of claim 32.
Endo as modified by Gollier and Fischer does not specifically disclose that for normally incident light having a wavelength in the predetermined wavelength range, maximum transmittances of at least one first, second and third locations, the at least one first location near a center of the reflective polarizer and the at least one second and third locations near an edge of the reflective polarizer, are within 100 of each other, the at least one second location and the at least one third location subtending an angle in a range from about 30 degrees to about 110 degrees at the at least one first location.
However, since the optical system of Endo as modified by Gollier and Fischer is the same, for example the reflective polarizer is disposed on and conformed to the second optical lens, it would be expected by one of ordinary skill in the art that the optical performance of the reflective polarizer, such as the maximum transmittance, would be as close to uniform as possible across the working area of the reflective polarizer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Endo as modified by Gollier and Fischer so that for normally incident light having a wavelength in the predetermined wavelength range, maximum transmittances of at least one first, second and third locations, the at least one first location near a center of the reflective polarizer and the at 

Regarding claim 36, Endo as modified by Gollier and Fischer discloses all of the limitations of claim 32.
Endo as modified by Gollier and Fischer does not specifically disclose that for normally incident light, each location on the reflective polarizer has a corresponding reflection band having a band edge wavelength, such that band edge wavelengths of at least one first, second and third locations, the at least one first location near a center of the reflective polarizer and the at least one second and third locations near an edge of the reflective polarizer, are within 20° of each other, the at least one second location and the at least one third location subtending an angle in a range from about 30 degrees to about 110 degrees at the at least one first location.
However, since the optical system of Endo as modified by Gollier and Fischer is the same, for example the reflective polarizer is disposed on and conformed to the second optical lens, it would be expected by one of ordinary skill in the art that the optical performance of the reflective polarizer, such as the band edge wavelength, would be as close to uniform as possible across the working area of the reflective polarizer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Endo as modified 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.W.B/             Examiner, Art Unit 2872          

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872